DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEMIENIEC (US 8871593) in view of HOSSAIN (US 20130302958) and ZENG (US 20130164895).
Regarding claim 1, SIEMIENIEC discloses a semiconductor device comprising: 
a semiconductor layer (semiconductor portion 100, see fig 2B, para 16); 
a gate trench (left trench in which 190 is disposed, see fig 2B, para 17) defined in the semiconductor layer; 
a first insulating film (insulating layer 161/162/205/210 in the left trench, see fig 2B, para 19 and 22) arranged on an inner surface of the gate trench (161/162/205 are in at least indirect contact with the surface of the trench, see fig 2B); 
a gate electrode (electrode 150 in the left trench, see fig 2B, para 22) arranged in the gate trench on the first insulating film; 
a source layer (fig 2B, 110, para 37), a body layer (fig 2B, 115, para 37), and a drain layer (fig 2B, 121, para 42) arranged laterally to the gate trench;

a field plate trench  (right trench in which 190 is disposed, see fig 2B, para 17) defined in the semiconductor layer in a manner spaced from the gate trench such that the source layer, the body layer, and the drain layer are exposed from an inner surface of the field plate trench (the two trenches are in different places, and 110, 115 and 121 are in contact with a surface of the right trench, see fig 2B), with the field plate trench and the gate trench arranged alternately along a front surface of the semiconductor layer in a cross sectional view (fig 2B is a cross section, see fig 2B);
a second insulating film (insulating layer 161/162/205 in the right trench, see fig 2B, para 19 and 22) arranged on the inner surface of the field plate trench; 
a field plate (electrode 150/160 in the right trench, see fig 2B, para 22) arranged in the field plate trench on the second insulating film, the field plate including an upper field plate (150, see fig 2B) and a lower field plate (160, see fig 2B) that are insulated and separated vertically; and
a source contact (metallization 310, see fig 2B, para 46) electrically connected to the source layer and the upper field plate (310 is electrically connected to 115 and 150, see fig 3), the source contact having two branched portions (the two branched portions of 315 that extend through 220 into 150 that go downward from 319, are rounded, and have a width that tapers near their bottom, see fig 2B) branching downwardly from an upper surface of the upper field plate (upper surface of 150 in the right trench, see fig 2B), and each branched portion having a round tapered shape in a cross sectional view (see fig 2B), wherein 
the first insulating film includes, at least at a bottom of the gate trench, a first portion and a second portion on the first portion (161/162/205 can comprise a thermally grown oxide and a deposited oxide, see para 22) and , 

the film elaborateness is determined based on a difference in rates of etching of the first portion and the second portion using hydrofluoric acid (161 can be a thermal oxide and 205 can be deposited which will have  a higher HF etch rate according to the applicants specification in para 65-66), 
the second portion has an etching rate to hydrofluoric acid higher than that of the first portion by having the film elaborateness lower than that of the first portion (161 can be a thermal oxide and 205 can be deposited which will have  a higher HF etch rate according to the applicants specification in para 65-66), 
the first insulating film includes a gate insulating film (insulators surrounding 150 including 205 and 162, see fig 2B, para 18) covering the gate electrode for insulation separation between the gate electrode and the embedded electrode and a line insulating film (insulators surrounding 160 including 161 and 162, see fig 2B, para 18) covering the embedded electrode, 
the first portion and the second portion of the first insulating film are provided in the line insulating film (161 and 162 both surround 160, see fig 2B),
the gate insulating film includes a first central portion (central portion of 162 which includes an upwards bump, see fig 2B) and first end portions (portions of 162 on either side of the bump, see fig 2B) in the cross sectional view such that a height level of the gate insulating film gradually lowers from the first central portion to the first end portions,
a lower end surface and an upper end surface of the embedded electrode and a lower end surface and an upper end surface of the lower field plate in the cross sectional view are positioned at 
a lower end surface of the gate electrode and a lower end surface of the upper field plate in the cross sectional view are positioned at the same level (lower surfaces of 150 are on a same horizontal plane, see fig 2B).
SIEMIENIEC fails to explicitly disclose a device wherein the embedded electrode includes a second central portion and second end portions in the cross sectional view such that a height level of the embedded electrode gradually lowers from the second central portion to the second end portions, and 
an upper end surface of the upper field plate is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view.
HOSSAIN discloses a device wherein the embedded electrode includes a second central portion (central portion of 21, see fig 17) and second end portions (side portions of 21, see fig 17) in a cross sectional view (fig 17 is a cross-section, see fig 17) such that a height level of the embedded electrode gradually lowers from the second central portion to the second end portions (21 is higher in the middle, see fig 17).
ZENG discloses a device wherein an upper end surface of the upper field plate (upper surface of 940, see fig 14, para 43) is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view (the upper surface of 928 is higher than the upper surface of 940, see fig 14, para 43).
SIEMIENIEC, HOSSAIN and ZENG are analogous art because they both are directed towards trench gate transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the electrode shapes of HOSSAIN and ZENG because they are from the same field of endeavor.

Regarding claim 3, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 1.
SIEMIENIEC further discloses a device, wherein the gate insulating film has the same degree of elaborateness as the first portion in the entire thickness direction of the gate insulating film (205 can be deposited oxide, which will all have a same elaborateness, para 22).
Regarding claim 4, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 1.
SIEMIENIEC further discloses a device, wherein
the gate insulating film and the line insulating film meet each other on the inner surface of the gate trench (the portions of the insulators around 150 and 160 meet between 150 and 160, see fig 2B), and
the film thickness of a meeting portion between the gate insulating film and the line insulating film is equal to or greater than 75% of the film thickness of a portion of the gate insulating film (the meeting portion can be a portion of the gate insulating film, and its thickness is at least 75% of itself, see fig 2B).
Regarding claim 5, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 1.
SIEMIENIEC further discloses a device, wherein the first insulating film is composed of silicon oxide (161, 162 and 205 can be silicon oxide, see para 22).
claim 6, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 1.
SIEMIENIEC further discloses a device, wherein the gate electrode is composed of polysilicon (150 can be polysilicon, see para 22).
Regarding claim 17, SIEMIENIEC discloses a semiconductor device comprising: 
a semiconductor layer (semiconductor portion 100, see fig 2B, para 16); 
a gate trench (left trench in which 190 is disposed, see fig 2B, para 17) defined in the semiconductor layer; 
a first insulating film (insulating layer 161/162/205/210 in the left trench, see fig 2B, para 19 and 22) arranged on an inner surface of the gate trench (161/162/205 are in at least indirect contact with the surface of the trench, see fig 2B); 
a gate electrode (electrode 150 in the left trench, see fig 2B, para 22) arranged in the gate trench on the first insulating film; 
a source layer (fig 2B, 110, para 37), a body layer (fig 2B, 115, para 37), and a drain layer (fig 2B, 121, para 42) arranged laterally to the gate trench;
an embedded electrode (electrode 160 in the left trench, see fig 2B, para 19) arranged below the gate electrode in the gate trench; 
a field plate trench  (right trench in which 190 is disposed, see fig 2B, para 17) defined in the semiconductor layer in a manner spaced from the gate trench such that the source layer, the body layer, and the drain layer are exposed from an inner surface of the field plate trench (the two trenches are in different places, and 110, 115 and 121 are in contact with a surface of the right trench, see fig 2B), with the field plate trench and the gate trench arranged alternately along a front surface of the semiconductor layer in a cross sectional view (fig 2B is a cross section, see fig 2B);

a field plate (electrode 150/160 in the right trench, see fig 2B, para 22) arranged in the field plate trench on the second insulating film, the field plate including an upper field plate (150, see fig 2B) and a lower field plate (160, see fig 2B) that are insulated and separated vertically; and
a source contact (metallization 310, see fig 2B, para 46) electrically connected to the source layer and the upper field plate (310 is electrically connected to 115 and 150, see fig 3), the source contact having two branched portions (the two branched portions of 315 that extend through 220 into 150 that go downward from 319, are rounded, and have a width that tapers near their bottom, see fig 2B) branching downwardly from an upper surface of the upper field plate (upper surface of 150 in the right trench, see fig 2B), and each branched portion having a round tapered shape in a cross sectional view (see fig 2B), wherein 
the first insulating film includes a gate insulating film (insulators surrounding 150 including 205 and 162, see fig 2B, para 18) covering the gate electrode for insulation separation between the gate electrode and the embedded electrode and a line insulating film (insulators surrounding 160 including 161 and 162, see fig 2B, para 18) covering the embedded electrode, 
the first portion and the second portion of the first insulating film are provided in the line insulating film (161 and 162 both surround 160, see fig 2B), 
the gate insulating film includes a first central portion (central portion of 162 which includes an upwards bump, see fig 2B) and first end portions (portions of 162 on either side of the bump, see fig 2B) in the cross sectional view such that a height level of the gate insulating film gradually lowers from the first central portion to the first end portions,
a lower end surface and an upper end surface of the embedded electrode and a lower end surface and an upper end surface of the lower field plate in the cross sectional view are positioned at 
a lower end surface of the gate electrode and a lower end surface of the upper field plate in the cross sectional view are positioned at the same level (lower surfaces of 150 are on a same horizontal plane, see fig 2B).
SIEMIENIEC fails to explicitly disclose a device wherein the embedded electrode includes a second central portion and second end portions in the cross sectional view such that a height level of the embedded electrode gradually lowers from the second central portion to the second end portions,
an upper end surface of the upper field plate is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view.
HOSSAIN discloses a device wherein the embedded electrode includes a second central portion (central portion of 21, see fig 17) and second end portions (side portions of 21, see fig 17) in a cross sectional view (fig 17 is a cross-section, see fig 17) such that a height level of the embedded electrode gradually lowers from the second central portion to the second end portions (21 is higher in the middle, see fig 17).
ZENG discloses a device wherein an upper end surface of the upper field plate (upper surface of 940, see fig 14, para 43) is positioned at a level lower than an upper end surface of the gate electrode in the cross sectional view (the upper surface of 928 is higher than the upper surface of 940, see fig 14, para 43).
SIEMIENIEC, HOSSAIN and ZENG are analogous art because they both are directed towards trench gate transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the electrode shapes of HOSSAIN and ZENG because they are from the same field of endeavor.

Regarding claim 18, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 17.
SIEMIENIEC further discloses a device, wherein the first insulating film is formed by a similar process to that of the first portion (161 may be formed by thermal oxidation, see para 22).
Claim 8, 16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEMIENIEC (US 8871593), HOSSAIN (US 20130302958) and ZENG (US 20130164895) in view of ZENG-2 (US 20120319199).
Regarding claim 8, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 21.
SIEMIENIEC further discloses a device, wherein
the first portion and the second portion of the second insulating film are provided in a portion of the second insulating film covering the lower field plate (161 and 162 cover the field plate 160 in the right trench, see fig 2B).
Regarding claim 16, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 21. 
SIEMIENIEC further discloses a device wherein the source contact is sandwiched between a first portion of the field plate and a first portion of the body layer at the inner surface of the field plate trench (a line can be drawn from a portion of 150 to a portion of 115 which passes through 315, see fig 2B), 

the second insulating film is in contact with the source contact at a region adjacent to the body layer (210 is in direct contact with 311 which is part of 310, see fig 2B).
Regarding claim 19, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 21.
SIEMIENIEC fails to explicitly disclose a device, wherein
the second impurity region is formed along the entire inner surface of the field plate trench downwardly from the connection position with the body layer, and
a body diode is formed by a pn junction between the second impurity region and the drain layer underneath the field plate trench.
ZENG-2 discloses a device, wherein 
the second impurity region is formed along the entire inner surface of the field plate trench downwardly from the connection position with the body layer (3602 surrounds the lower portion of the field plate trench 1550, see fig 45), and 
a body diode is formed by a pn junction between the second impurity region and the drain layer underneath the field plate trench (3602 is p-type and 3301/101 are n-type and will thus form a pn junction and a diode, see fig 45).
SIEMIENIEC and ZENG-2 are analogous art because they both are directed and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 because they are from the same field of endeavor.

Regarding claim 20, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 22.
SIEMIENIEC fails to explicitly disclose a device, wherein 
the second impurity region is formed along the entire inner surface of the field plate trench downwardly from the connection position with the body layer, and
a body diode is formed by a pn junction between the second impurity region and the drain layer underneath the field plate trench.
ZENG-2 discloses a device, wherein 
the second impurity region is formed along the entire inner surface of the field plate trench downwardly from the connection position with the body layer (3602 surrounds the lower portion of the field plate trench 1550, see fig 45), and 
a body diode is formed by a pn junction between the second impurity region and the drain layer underneath the field plate trench (3602 is p-type and 3301/101 are n-type and will thus form a pn junction and a diode, see fig 45).
SIEMIENIEC and ZENG-2 are analogous art because they both are directed and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 in order to increase the breakdown voltage between the source and drain (see ZENG para 104).
claim 21, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 1, further comprising:
wherein
the second insulating film includes, at least at a bottom of the field plate trench, a first field insulator portion and a second field insulator portion on the first field insulator portion (161/162/205 can comprise a thermally grown oxide and a deposited oxide, see para 22), 
the second field insulator portion of the second insulating film is separated from the inner surface of the field plate trench by the first field insulator portion (162 is separated from the trench sidewall by 161, see fig 2B) and has a second film elaborateness lower than that of the first field insulator portion (205 can be a deposited oxide, which will have an elaborateness less than the thermal oxide of 161, see fig 2B), 
the second film elaborateness is determined based on a difference in rates of etching of the first field insulator portion and the second field insulator portion using hydrofluoric acid (161 can be a thermal oxide and 205 can be deposited which will have  a higher HF etch rate according to the applicants specification in para 65-66), 
the second field insulator portion has an etching rate to hydrofluoric acid higher than that of the first field insulator portion by having the second film elaborateness lower than that of the first field insulator portion (161 can be a thermal oxide and 205 can be deposited which will have  a higher HF etch rate according to the applicants specification in para 65-66).
SIEMIENIEC fails to explicitly disclose a device further comprising an impurity region having the same conductivity type as the body layer, the impurity region having a first impurity concentration higher than that of the body layer, and the impurity region being formed in the body layer along the inner surface of the field plate trench; and 

the second impurity region is electrically connected to the body layer at an upper portion thereof, and is formed along the inner surface of the field plate trench downwardly from the connection position with the body layer.
ZENG-2 discloses a device, further comprising 
an impurity region (p+ region 1962, see fig 43, 1962, para 60) having the same conductivity type as the body layer (p layer 1660, see fig 40, 1660, para 56), the impurity region having an impurity concentration higher than that of the body layer (1962 is a p+ region), and the impurity region being formed in the body layer along the inner surface of the field plate trench (1962 is formed along the field plate trench 1120, see fig 11 para 51); and
a second impurity region (fig 44, 3602, para 76) having the same conductivity type as the body layer (p-type, see fig 44, para 76), the second impurity region having an impurity concentration (p region 3602, see fig 44) lower than that of the impurity region (1962 is p+, see fig 43, para 60),
the second impurity region is electrically connected to the body layer at an upper portion thereof (3602 is directly connected to p-type body region 1660, see fig 40, para 56 and 76), and is formed along the inner surface of the field plate trench downwardly from the connection position with the body layer (3602 surrounds the bottom portion of the trench, see fig 40).
SIEMIENIEC and ZENG-2 are analogous art because they both are directed and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 in order to increase the breakdown voltage between the source and drain (see ZENG para 104).
claim 22, SIEMIENIEC, HOSSAIN and ZENG disclose the semiconductor device according to Claim 17, further comprising:
wherein
the second insulating film includes, at least at a bottom of the field plate trench, a first field insulator portion and a second field insulator portion formed in a different process than that of the first field insulator portion and separated from the inner surface of the field plate trench by the first field insulator portion (161/162/205 can comprise a thermally grown oxide and a deposited oxide, see para 22).
SIEMIENIEC fails to explicitly disclose a device an impurity region having the same conductivity type as the body layer, the impurity region having a first impurity concentration higher than that of the body layer, and the impurity region formed in the body layer along the inner surface of the field plate trench; and 
a second impurity region having the same conductivity type as the body layer, the second impurity region having a second impurity concentration lower than that of the impurity region,
the second impurity region is electrically connected to the body layer at an upper portion thereof, and is formed along the inner surface of the field plate trench downwardly from the connection position with the body layer.
ZENG-2 discloses a device an impurity region (p+ region 1962, see fig 43, 1962, para 60) having the same conductivity type as the body layer (p layer 1660, see fig 40, 1660, para 56), the impurity region having an impurity concentration higher than that of the body layer (1962 is a p+ region), and the impurity region being formed in the body layer along the inner surface of the field plate trench (1962 is formed along the field plate trench 1120, see fig 11 para 51); and

the second impurity region is electrically connected to the body layer at an upper portion thereof (3602 is directly connected to p-type body region 1660, see fig 40, para 56 and 76), and is formed along the inner surface of the field plate trench downwardly from the connection position with the body layer (3602 surrounds the bottom portion of the trench, see fig 40).
SIEMIENIEC and ZENG-2 are analogous art because they both are directed and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SIEMIENIEC with the additional impurity regions of ZENG-2 in order to increase the breakdown voltage between the source and drain (see ZENG para 104).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811    

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811